Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 has been amended in the response filed 12/6/2021.
Claims 2-20 remain in a previous presentation.
Claims 1-20 are currently pending and considered below. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Independent claim 1 recites “the API further including steps for modifying the stored patient medical records or patient data, wherein, when the modification includes addition of new 
For a computer-implemented functional claims, the specification must disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. Specifically, if one skilled in the art would know how to program the disclosed computer to perform the necessary steps described in the specification to achieve the claimed function and the inventor was in possession of that knowledge, the written description requirement would be satisfied (See MPEP 2161.01(I)). In the instant application, no guidance is provided how to program a computer to take the inputs of "stored patient medical records or patient data” and output the stored patient medical records or patient data with the claimed additional security information. No algorithm is described in sufficient detail including how to program the disclosed computer to perform the claimed function, so a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.
Dependent claims 2-20 incorporate the deficiencies of independent claim 1 and are rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0117448 to Van De Craen, et al. (“Van De Craen”) in view of U.S. Patent Publication No. 2015/0121548 to Dulkin, et al. (“Dulkin”)
Regarding claim 1, Van De Craen discloses: 
A personal digital health portfolio system comprising (Van De Craen, para. [0001]: disclosing a system for managing access to medical data): 
a computer system including at least one processor and at least one coupled source of patient medical records or patient data (Van De Craen, para. [0066]: disclosing a computer-based system, which is construed to include a processor (such as devices 410, 420 of Fig. 4), and includes access to medical data), the computer system including at least one secure authenticator structured to securely authenticate identity of at least one first entity as an uploader, downloader or reviewer of the patient medical records or patient data (Van De Craen, para. [0023]: disclosing an authentication module, construed as a secure authenticator, which authenticates users of a device, such as a physician device, see para. [0065]); 
at least one non-transitory computer-readable storage medium in data communication with the processor (Van De Craen, para. [0046]: the patient device includes storage, see para. [0072]), the at least one non-transitory computer-readable storage medium configured for securely storing and exchanging data related to the content of or the accessibility of the patient medical records or patient data (Van De Craen, para. [0046]: the patient device includes storage of a patient’s medical data); 
an application programming interface (API) in data communication with the processor and the at least one non-transitory computer-readable storage medium (Van De Craen, para. [0039]: the data access management module 534 (see para. [0063]) of the data provider, construed as an API, is in communication with the devices 110,120, see Fig. 1), the API including steps executable by the processor for uploading, downloading, or enabling accessing of patient medical records or patient data stored on the at least one non-transitory computer-readable storage medium (Van De Craen, para. [0063]: the data provider requires user authentication prior to providing access to the medical data), 
the API further including steps for modifying the stored patient medical records or patient data (Van De Craen, para. [0090]: encrypting data, such as a data request information), wherein, when the modification includes addition of new information to the stored patient medical records or patient data, (Van De Craen, para. [0008]: the data request information includes comprises medical data for the patient) additional security clearance is required (Van De Craen, para. [0090]: the encryption adds security by limiting who may access or modify information in the encrypted elements)
an interface of the source of patient medical records or patient data, (Van De Craen, para. [0053]: disclosing the controller, construed as an interface) the interface configured to read and transfer the modified patient medical records or patient data under control of a second entity via the API (Van De Craen, para. [0053]: a second entity, such as a physician, can access the medical records through the controller, via the data provider, see para. [0055]. The present specification at [0008] states that the first or second entity may be a doctor.); and 
a digital gateway coupled to provide distributed access, under the control of the second entity via the API, of the modified patient medical records or patient data stored from the at least one non-transitory computer-readable storage medium to at least one doctor, pharmacy, health service, or insurance company (Van De Craen, para. [0045]: disclosing the data provider, construed as a digital gateway).
However, Van De Craen does not explicitly recite wherein when access is enabled, the stored patient medical records or stored patient data are modifiable in a manner that adds additional security information such that, after modification, the modified patient medical records or modified patient data are prohibited from being further modified.
Dulkin teaches that it is old and well known in the art of healthcare to include wherein, after modification of the stored patient medical records or patient data, the modified patient medical records or modified patient data are prohibited from being further modified (Dulkin, para. [0002]: publishers can limit functionality of files by preventing editing, such as by converting the file to pdf) to prevent unwanted modifications to data.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the method of Van De Craen to include wherein when access is enabled, the stored patient medical records or stored patient data are modifiable in a manner that adds additional security information such that, after modification, the modified patient medical records 

Regarding claim 2, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the interface of the source is a hardware interface (Van De Craen, para. [0053]: the controller, construed as an interface, can be a dedicated hardware processor).

Regarding claim 7, the combination discloses each of the limitations of claim 2 as discussed above, and further discloses:
wherein the interface comprises at least one information or data recorder configured and arranged to assist reading or recording of at least one record of at least one medical practitioner relating to the at least one patient, to at least one digital file (Van De Craen, para. [0055]: the controller, construed as an interface, controls the display of medical data, construed as reading or recording a medical record, and the medical data is related to a patient (see para. [0038]) and the data is stored digitally, see para. [0046]), wherein at least a portion of the digital file is transferable through the digital gateway (Van De Craen, para. [0055]: the data can be transferred over a communications link).

Regarding claim 8, the combination discloses each of the limitations of claim 7 as discussed above, and further discloses:
wherein the at least one information or data recorder is configured to read or record information obtained by at least one of a medical practitioner in the physical presence of at least one patient, a medical practitioner not in the physical presence of the patient, at least one patient in the presence of at least one medical practitioner, the patient not in the presence of at least one medical practitioner, or substantially simultaneously information from the patient and the medical practitioner (Van De Craen, para. [0056]: the patient data can be accessed quickly and easily on the patient device, and would not require that the medical practitioner be present, such as on a smart phone or tablet, see para. [0041]).

Regarding claim 9, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein at least one of the first entity and the second entity is the patient (Van De Craen, para. [0046]: the patient device can be controlled by a patient).

Regarding claim 10, the combination discloses each of the limitations of claim 1, as discussed above, and further discloses:
wherein at least one of the first entity and the second entity is a doctor or insurance provider (Van De Craen, para. [0053]: disclosing an entity, such as a physician).

Regarding claim 11, the combination discloses each of the limitations of claim 1, as discussed above, and further discloses:
wherein the at least some of the steps comprise steps of at least one application program interface (API) executed on a smartphone or tablet (Van De Craen, para. [0041]: the patient device can be a smart phone or tablet).

Regarding claim 12, the combination discloses each of the limitations of claim 11, as discussed above, and further discloses:
wherein the smartphone or tablet comprises the interface (Van De Craen, para. [0042]: the patient device includes a controlling data transfer, construed as an interface)

claim 13, the combination discloses each of the limitations of claim 11, as discussed above, and further discloses:
wherein the interface is configured and arranged to read data from the smartphone or tablet (Van De Craen, para. [0042]: information can be transferred from the patient device, which is a smartphone or tablet, to the physician device).

Regarding claim 14, the combination discloses each of the limitations of claim 11, as discussed above, and further discloses:
wherein the interface includes an optical reader configured to enable imaging of a screen of the smartphone or tablet (Van De Craen, para. [0043]: the device can capture an image of the client device, construed as imaging).

Regarding claim 15, the combination discloses each of the limitations of claim 11, as discussed above, and further discloses:
wherein the interface includes a wireless receiver configured to enable wireless transfer of instructions or data from the smartphone or tablet (Van De Craen, para. [0045]: the devices include wireless communication and wireless transmission of data).

Regarding claim 16, the combination discloses each of the limitations of claim 15, as discussed above, and further discloses:
wherein the wireless receiver comprises at least one of a nearfield communication receiver, an RFID receiver, a WiFi receiver, a Bluetooth, and a Bluetooth Low Energy (BLE) receiver (Van De Craen, para. [0045]: disclosing Bluetooth).

Regarding claim 19, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the patient medical records or patient data comprises at least one of insurance identification information and eligibility, patient demographic information, patient name and address, patient medical history, patient family medical history, permission and release forms, list of drug and environmental allergies and sensitivities, healthcare directives and/or living will instructions, provider observational or diagnostic notes including at least one of subjective, objective, assessment, and plan notes), and prescriptions including at least one of current, pending, and past with an associated security tag, lab test results including at least one of blood tests, gait tests, EEG, ECG, and respiration measurement, fitness records including at least one of heart-rate, weight, body fat, number of daily steps, sleep cycle, diet, and medical images including at least one of CT scans, MRI scans, x-rays, ultrasound, and questionnaires or surveys from providers, insurance, or other parties related to subjective measures of patient satisfaction including at least one of patient satisfaction with the personal interactions at the doctor’s office and perceived effectiveness of the prescribed treatment (Van De Craen, para. [0077]: the data includes patient identification information, such as name and address).

Regarding claim 20, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the interfaces supports or controls a secure login to at least one account associated with the patient of at least one medical practitioner or medical provider on an intranet or internet website (Van De Craen, para. [0004]: the system includes a login window for a physician to log in and view a particular patient’s data).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0117448 to Van De Craen, et al. (“Van De Craen”) in view of U.S. Patent Publication No. 2015/0121548 to Dulkin, et al. (“Dulkin”) in further view of U.S. Patent Publication No. 2010/0134964 to Smith, et. al. (“Smith”)
Regarding claim 3, the combination discloses each of the limitations of claim 2 as discussed above. The method of Van De Craen discloses a wearable device, such as a bracelet. (Van De Craen, para. [0042]). However, Van De Craen does not explicitly recite wherein the hardware interface comprises a main housing including an upper head at one end extending from a support, and a base at an opposite end extending from the support.
Smith teaches that it is old and well known in the art of healthcare that the hardware interface comprises a main housing including an upper head at one end extending from a support, and a base at an opposite end extending from the support (Smith, para. [0235]; Fig. 68: the housing 806 includes an upper head (area near 802), extending from a support (stand 864), and a base (area around 840) extending from the support).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include the hardware interface comprises a main housing including an upper head at one end extending from a support, and a base at an opposite end extending from the support; as taught by Smith in order to provide upright structures because Smith suggests this feature is desirable to improve the user experience and functionality.

Regarding claim 4, the combination discloses each of the limitations of claim 3 as discussed above. The method of Van De Craen discloses a wearable device, such as a bracelet. (Van De Craen, para. [0042]). However, Van De Craen does not explicitly recite wherein the main housing includes an optical reader, scanner or camera.
Smith teaches that it is old and well known in the art of healthcare that the main housing includes an optical reader, scanner or camera (Smith, paras. [0322] – [0324]; Fig. 81: the housing includes a camera and a reader).


Regarding claim 5, the combination discloses each of the limitations of claim 3 as discussed above. The method of Van De Craen discloses a wearable device, such as a bracelet. (Van De Craen, para. [0042]). However, Van De Craen does not explicitly recite wherein the main housing includes a wireless receiver configured to enable wireless transfer of instructions or data from a smartphone or tablet.
Smith teaches that it is old and well known in the art of healthcare that the main housing includes a wireless receiver configured to enable wireless transfer of instructions or data from a smartphone or tablet (Smith, para. [0144]; Fig. 15: the housing includes a wireless transceiver, which connects to the internet and is therefore able to connect to a smartphone).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include the main housing includes a wireless receiver configured to enable wireless transfer of instructions or data from a smartphone or tablet; as taught by Smith in order to provide useful features because Smith suggests this feature is desirable to improve the user experience and functionality.

Regarding claim 6, the combination discloses each of the limitations of claim 5 as discussed above. The method of Van De Craen discloses a wearable device, such as a bracelet. (Van De Craen, para. [0042]). However, Van De Craen does not explicitly recite wherein the wireless receiver comprises at least one of a nearfield communication receiver, an RFID receiver, a WiFi receiver, a Bluetooth, and a Bluetooth Low Energy (BLE) receiver.
 that it is old and well known in the art of healthcare to that the wireless receiver comprises at least one of a nearfield communication receiver, an RFID receiver, a WiFi receiver, a Bluetooth, and a Bluetooth Low Energy (BLE) receiver (Smith, para. [0144]; Fig. 15: the housing includes a wireless transceiver is a Wi-Fi receiver).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include the wireless receiver comprises at least one of a nearfield communication receiver, an RFID receiver, a WiFi receiver, a Bluetooth, and a Bluetooth Low Energy (BLE) receiver; as taught by Smith in order to provide useful features because Smith suggests this feature is desirable to improve the user experience and functionality.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0117448 to Van De Craen, et. al. (“Van De Craen”) in view of U.S. Patent Publication No. 2015/0121548 to Dulkin, et al. (“Dulkin”) in further view of U.S. Patent Publication No. 2013/0217979 to Blackadar, et. al. (“Blackadar”)
Regarding claim 17, the combination discloses each of the limitations of claim 1 as discussed above. The method of Van De Craen discloses a wearable device, such as a bracelet. (Van De Craen, para. [0042]). However, Van De Craen does not explicitly recite wherein the interface comprises a device measuring one or more health or medical parameters directly from the patient.
Blackadar teaches that it is old and well known in the art of healthcare that the interface comprises a device measuring one or more health or medical parameters directly from the patient (Blackadar, [0074]: the fitness sensing system 111 includes a physiological sensing element, such as a blood glucose reader).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include the interface comprises a device measuring one or 

Regarding claim 18, the combination discloses each of the limitations of claim 17 as discussed above. The method of Van De Craen discloses a wearable device, such as a bracelet. (Van De Craen, para. [0042]). However, Van De Craen does not explicitly recite wherein the device comprises at least one of a blood-pressure monitor or cuff, heart-rate monitor, accelerometer, a wearable exercise tracker, a body temperature tracker, a patient weight tracker, a patient height tracker, an electrocardiogram tracker, an electroencephalogram tracker, an electromyogram tracker, a blood oxygenation tracker, and a blood glucose level tracker.
Blackadar teaches that it is old and well known in the art of healthcare that the device comprises at least one of a blood-pressure monitor or cuff, heart-rate monitor, accelerometer, a wearable exercise tracker, a body temperature tracker, a patient weight tracker, a patient height tracker, an electrocardiogram tracker, an electroencephalogram tracker, an electromyogram tracker, a blood oxygenation tracker, and a blood glucose level tracker (Blackadar, [0074]: the fitness sensing system 111 includes a physiological sensing element, such as a blood glucose reader).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include the device comprises at least one of a blood-pressure monitor or cuff, heart-rate monitor, accelerometer, a wearable exercise tracker, a body temperature tracker, a patient weight tracker, a patient height tracker, an electrocardiogram tracker, an electroencephalogram tracker, an electromyogram tracker, a blood oxygenation tracker, and a blood glucose level tracker; as taught by Blackadar in order to make more patient 

Response to Applicant’s Arguments
Applicant’s arguments and amendments, filed on 12/6//2021, with respect to the 35 USC § 112(a) rejection of claims 1-20 have been considered but are not persuasive. 
Paragraphs 0005 and 0023-34 do not provide sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. 
Applicant’s arguments and amendments, filed on 12/6//2021, with respect to the 35 USC § 103 rejection of claims 1-20 have been considered but are not persuasive. 
With regards to claim 1, Applicant’s argues that Van De Craen in view of Dulkin does not teach:
the API further including steps for modifying the stored patient medical records or patient data, wherein, when the modification includes addition of new information to the stored patient medical records or patient data, additional security clearance is required, wherein, after modification of the stored patient medical records or patient data, the modified patient medical records or modified patient data are prohibited from being further modified, as presently claimed.

Applicant’s argument that encryption is not security that dictates how a record can be manipulated is not persuasive. Preventing access to a document necessarily includes controlling how a document can be manipulated. Accordingly, the argument is not persuasive. 
Furthermore, Applicant’s reading of Dulkin is incomplete. Applicant cites to paragraph 0016 stating that Dulkin teaches only creating a separate file. Applicant is directed to paragraphs 0004-07, which teaches other methods of document management. 
For the reasons set forth in the 35 USC § 103 rejection of claims 1-20 above, the references cited in the rejection render amended claims 1-20 obvious under 35 USC § 103. Applicant’s argument is not persuasive.

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


SHYAM M GOSWAMI
Examiner
Art Unit 3686




	/Victoria P Augustine/                    Supervisory Patent Examiner, Art Unit 3686